41 A.3d 852 (2012)
PHILADELPHIA ENTERTAINMENT AND DEVELOPMENT PARTNERS, L.P., d/b/a, Foxwoods Casino Philadelphia, Petitioners
v.
PENNSYLVANIA GAMING CONTROL BOARD, and Pennsylvania Gaming Control Board Bureau of Investigation And Enforcement, Respondents.
No. 686 EAL 2011.
Supreme Court of Pennsylvania.
March 29, 2012.

ORDER
PER CURIAM.
AND NOW, this 29th day of March, 2012, the Petition for Allowance of Appeal is DENIED. The Application for Special Relief in the Nature of a Motion to Seal the Reproduced Record Submitted by Petitioner is GRANTED.